UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANDRE A. JOHNSON,

                                 Petitioner,
                                                                  20-CV-10066 (LLS)
                     -against-
                                                               ORDER OF DISMISSAL
PEOPLE OF THE STATE OF NEW YORK,

                             Respondent.

LOUIS L. STANTON, United States District Judge:

         By order dated February 25, 2021, the Court directed Petitioner to file an amended

petition within sixty days. That order specified that failure to comply would result in dismissal of

the petition. Petitioner has not filed an amended petition. Accordingly, the petition, filed in forma

pauperis pursuant to 28 U.S.C. § 1915(a)(1), is dismissed as time-barred.

         The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket.

SO ORDERED.

Dated:     June 3, 2021
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
